 Case 4:15-cr-40099-KES Document 78 Filed 08/12/20 Page 1 of 8 PageID #: 526




                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,                              4:15-CR-40099-KES
                    Plaintiff,

       vs.                                     ORDER DENYING MOTION FOR
                                               RELIEF UNDER THE FIRST STEP
MILTON LEWIS POOLE, III,                                  ACT

                    Defendant.


      Defendant, Milton Lewis Poole, III, moves for compassionate relief under

18 U.S.C. § 3582(c)(1)(A)(i). Docket 71. Plaintiff, the United States of America,

opposes the motion. Docket 76. For the following reasons, the court denies

defendant’s motion for compassionate relief.

                                   BACKGROUND

      Poole pleaded guilty to Conspiracy to Distribute Controlled Substances.

Docket 29, 31. On May 6, 2010, the court sentenced Poole to 210 months in

custody. Docket 43. Poole’s anticipated release date is June 18, 2030. Docket

69 at 81.

      Poole is currently incarcerated at the Lompoc Federal Correctional

Institution in Lompoc, California. Id. There is 1 confirmed active COVID-19

case at Lompoc FCI and 1 active staff member case. See BOP: COVID-19

Update, Federal Bureau of Prison, https://www.bop.gov/coronavirus/ (last

visited August 10, 2020). 891 inmates have recovered from COVID-19 at

Lompoc FCI. Docket 76 at 2.
 Case 4:15-cr-40099-KES Document 78 Filed 08/12/20 Page 2 of 8 PageID #: 527




      Poole suffers from asthma. Docket 71 at 1. On May 6, 2020, Poole tested

positive for COVID-19. Docket 75 at 4-5. Because Poole was screened through

May 20, 2020 and exhibited no symptoms, he is presumed to be among the

inmates at Lompoc FCI who have recovered from the virus. Id. On April 20,

2020, Poole filed a pro se motion for compassionate release under the First

Step Act. Docket 66. The court denied this motion concluding that he had not

shown exhaustion of administrative remedies. Docket 68. On May 12, 2020,

Poole submitted a request to the Federal Bureau of Prisons (BOP) for

compassionate release. Docket 71-1. On May 18, 2020, the BOP denied Poole’s

request for compassionate release. Docket 71-2. On May 29, 2020, Poole

submitted this motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i). Docket 71.

                                 DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit inmates in specified circumstances to file motions in

the court where they were convicted seeking compassionate release. Id.

Compassionate release provides a narrow path for defendants with

“extraordinary and compelling reasons” to leave prison early. 18 U.S.C.

§ 3582(c)(1)(A)(i). Such a sentence must comply with the 18 U.S.C. § 3553(a)

sentencing factors and “applicable policy statements issued by the Sentencing

                                        2
 Case 4:15-cr-40099-KES Document 78 Filed 08/12/20 Page 3 of 8 PageID #: 528




Commission[.]” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy

statement, which was adopted before the FSA, requires both “extraordinary

and compelling reasons” and that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]”

U.S.S.G. § 1B1.13. The burden to establish that a sentence reduction is

warranted under 18 U.S.C. § 3582(c) rests with the defendant. See United

States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

      Poole argues that “[t]he unprecedented and extraordinary risk

posed by the global COVID-19 pandemic” satisfies the “extraordinary and

compelling reason” standard under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 71 at 1.

Poole requests a sentence of time served, and if deemed necessary by the court,

a period of home confinement as a condition of his supervised release. Id.

I.    Administrative Exhaustion

      Previously, only the BOP Director possessed the authority to bring a

compassionate release motion on a defendant’s behalf. With the enactment of

the FSA, however, Congress now permits courts to grant compassionate release

on motions filed by defendants “after the defendant has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. §

3582(c)(1)(A).

      The BOP’s denial of Poole’s request for compassionate release does not

state when the request was received. Docket 71-2. But the 30-day period

                                         3
 Case 4:15-cr-40099-KES Document 78 Filed 08/12/20 Page 4 of 8 PageID #: 529




expired no earlier than on June 12, 2020, which is 30 days from the date Poole

submitted his request to the BOP. Docket 71-1. Thus, Poole’s motion was not

ripe for review on the merits at the time this motion was made, but it is now

ripe.

II.     Extraordinary and Compelling Reasons

        Section 3582(c)(1)(A)(i) provides that the sentencing court may grant

compassionate release based on “extraordinary and compelling reasons[.]”

Congress did not define what constitutes “extraordinary and compelling.” See

28 U.S.C. § 994(t). Rather, the Sentencing Commission was directed to

promulgate “the criteria to be applied and a list of specific” extraordinary and

compelling examples. Id. Prior to Congress passing the FSA, the Sentencing

Commission limited “extraordinary and compelling reasons” to four scenarios.

U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). The four scenarios pertain to a defendant’s

(1) terminal illness, (2) debilitating physical or mental health condition,

(3) advanced age and deteriorating health in combination with the amount of

time served, and (4) compelling family circumstances. Id. Additionally, there is

a fifth catch-all category for “extraordinary and compelling reason other than,

or in combination with, the reasons described in subdivisions (A) through (C)”

as determined by the BOP Director. U.S.S.G. § 1B1.13 cmt. n.1(D).

        After the FSA was passed, the Sentencing Commission did not update its

policy statement because the Sentencing Commission has not had a quorum.

U.S. v. Beck, 425 F. Supp. 3 at 573, 579 n. 7 (M.D.N.C. 2019). As a result,

district courts are left to determine whether the policy statement of the

                                         4
 Case 4:15-cr-40099-KES Document 78 Filed 08/12/20 Page 5 of 8 PageID #: 530




Sentencing Commission that was in existence when the FSA was passed still

applies. See United States v. Rodd, No. 13-230 ADM/JSM, 2019 WL 5623973,

at *3 (D. Minn. Oct. 31, 2019); United States v. Brown, 411 F. Supp. 3d. 446,

449-50 (D. Iowa 2019). It is clear that Congress wishes to “[i]ncreas[e] the [u]se

. . . of [c]ompassionate [r]elease” by allowing district courts to grant petitions

“consistent with applicable policy statements” from the Sentencing

Commission. See 132 Stat. at 5239; 18 U.S.C. § 3582(c)(1)(A). But the

Commission has not addressed whether the policy statement from the old

regime is applicable to the new statute nor has it adopted a new policy

statement. Because the First Step Act changed the way a compassionate

release motion may be brought, “several district courts have concluded that the

discretion vested in the BOP Director under the catch-all provision now belongs

coextensively to federal judges.” United States v. Condon, No. 3:12-cr-00091-10,

2020 WL 2115807, at *3 (D.N.D. May 4, 2020) (citing United States v. Fox, No.

2:14-cr-03-DBH, 2019 WL 3046086, at *3 (D. Me. July 11, 2019); United States

v. Beck, 425 F. Supp. 3d 573, 578-80 (M.D.N.C. 2019); United States v. Cantu,

423 F. Supp. 3d 345, 352-53 (S.D. Tex. 2019)); see also United States v.

Rivernider, No. 3:10-cr-222(RNC), 2020 WL 597393, at *3 (D. Conn. Feb. 7,

2020).

      Poole contends that his “vulnerability to COVID-19” is an extraordinary

and compelling reason for compassionate release under Application Note

1(A)(ii)(I) to USSG § 1B1.13. Docket 71 at 7. Poole argues that his asthma puts

him at a “higher risk of serious illness or death from COVID-19.” Id at 10.

                                          5
 Case 4:15-cr-40099-KES Document 78 Filed 08/12/20 Page 6 of 8 PageID #: 531




COVID-19 appears to pose a particular risk for individuals with certain existing

health conditions. These conditions include moderate to severe asthma when

this condition is left untreated. People with Certain Medical Conditions,

Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last accessed August 11, 2020).

      The court has reviewed the medical records in this case. Poole’s medical

records show that he suffers from asthma, which was listed as in “remission”

in November 2019. Docket 69 at 27. While Poole’s asthma may theoretically

put him at higher risk for complications from COVID-19, his records indicate

that he has been receiving adequate care from the BOP to manage his

condition. See Docket 69, 70. While Poole has access to an inhaler and

medications to treat his asthma, he indicated in November 2019 that he rarely

uses the inhaler and does not take additional medications. Docket 70 at 4.

Poole has not demonstrated that his asthma is “moderate to severe” so that it

would increase his risk of severe illness or death from COVID-19. Thus, Poole’s

chronic asthma alone is not sufficient to warrant compassionate release. See

United States v. Hernandez, No. 1:10-CR-249 AWI, 2020 WL 2745697, at *3

(E.D. Cal. May 27, 2020) (denying motion for compassionate release for a

prisoner because his medical records did not show significant risk as asthma is

not moderate to severe). Further, as Poole has already tested positive for

COVID-19 and exhibited no symptoms, there is little reason for the court to

consider compassionate release due to Poole’s alleged heightened vulnerability

                                        6
 Case 4:15-cr-40099-KES Document 78 Filed 08/12/20 Page 7 of 8 PageID #: 532




to the virus. See United States v. Eddings, No: 2.09-CR-00074-JAM-AC, 2020

WL 2615029, at *2 (E.D. Cal. May 22, 2020) (denying motion for release for a

prisoner at Lompoc FCI with asthma who tested positive for COVID-19 but

exhibited no symptoms).

      Next, the court will address Poole’s claim that he meets the requirements

of Application Note 1(A)(ii) because his asthma substantially diminishes his

ability to provide self-care at Lompoc FCI. Poole’s motion does not provide

evidence that the BOP is failing to provide him with adequate medical care for

either his chronic asthma or COVID-19. Poole’s medical records also do not

indicate that he is unable to provide self-care. Docket 70. Further, the Lompoc

FCI has taken extensive steps to protect inmates and staff from COVID-19.

These steps include limiting outside visits to the facility and changes to staff

procedures along with alterations to inmate medical care. BOP Implementing

Modified Operations, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last accessed August

11, 2020). Also, the mere risk of contracting COVID-19 even for inmates with

chronic medical conditions does not in isolation justify compassionate release.

See United States v. Gold, No. 15 CR 330, 2020 WL 2197839 at *1 (N.D. Ill. May

6, 2020) (holding that the risk of contracting COVID-19 does not alone warrant

the release of prisoners with health conditions). As Poole has already

contracted COVID-19 and suffered no complications, there is no indication that

Lompoc FCI lacks the ability to adequately care for him and protect him from

the virus. Thus, Poole cannot establish that there are extraordinary and

                                         7
 Case 4:15-cr-40099-KES Document 78 Filed 08/12/20 Page 8 of 8 PageID #: 533




compelling reasons related to his ability to provide self-care in prison that

would justify compassionate release.

                                  CONCLUSION

      Poole has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is



      ORDERED that defendant’s motion for relief under the First Step Act

(Docket 71) is denied.

      Dated August 12, 2020.
                                       BY THE COURT:


                                       /s/ Karen E. Schreier
                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE




                                         8
